UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6451



DAVID W. HUGHES,

                                               Plaintiff - Appellant,

          versus


DAVID GARRAGHTY, Warden; RONALD J. ANGELONE,
Director, Virginia Department of Corrections;
GENE H. JOHNSON, Deputy Director, Virginia
Department of Corrections,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-99-2110-1)


Submitted:   August 17, 2001             Decided:   September 10, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Hughes, Appellant Pro Se.      Christopher Garrett Hill,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David W. Hughes appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Hughes v. Garraghty, No. CA-99-2110-2

(E.D. Va. filed Mar. 5, 2001; entered Mar. 6, 2001).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2